Reasons for Allowance
Claims 1-4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a multilayer foam structure as claimed in claim 1; a laminate as claimed in claim 12; and a flooring system as claimed in claim 21.  The closest prior art of record is Baldwin et al. (US Patent Application No. 2016/0362578) and Gomez et al. (US Patent Application 2016/0362578).  Baldwin et al. teach a multilayer foam structure comprising a coextruded foam layer comprising polypropylene, polyethylene or a combination of polypropylene and polyethylene; and a coextruded cap layer on a side of the foam layer, the cap layer consisting of polypropylene, polyethylene, or a combination of polypropylene and polyethylene.  Baldwin et al. fail to teach wherein the cap layer consists of 15-85 wt% ketone-ethylene-ester (KEE) terpolymer, wherein the ester of the KEE comprises an acrylate; and a polyvinyl chloride layer on a side of the coextruded cap layer opposite the coextruded foam layer; wherein the multilayer foam structure does not include a corona, plasma, or chemical surface treatment, or an adhesion primer or adhesive between the coextruded cap layer and the PVC layer.  Gomez et al. teach a foam structure comprising a foam layer and a cap layer on a side of the foam layer including about 20, about 40, or about 50, or about 99 weight% of ketone-ethylene-ester terpolymer, wherein the ester of the KEE comprises an acrylate.  Gomez et al. fail to teach a coextruded foam layer comprising polypropylene, polyethylene, or a combination of polypropylene and polyethylene; and a polyvinyl chloride layer on a side of the coextruded cap layer opposite the coextruded foam layer; wherein the multilayer foam structure does not include a corona, plasma, or chemical surface treatment, or an adhesion primer or adhesive between the coextruded cap layer and the PVC layer.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/22/2022